DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-18, in the reply filed on 09/26/2020 is acknowledged.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2020.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/15/2015. It is noted, however, that applicant has not filed a certified copy of the 201510331148.8 application as required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length. The abstract should be in narrative form and generally limited to a . Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “EDTA, TAOM-L” in line 2, which is indefinite because EDTA and TAOM-L are abbreviations or reference characters, and the claim and the specification do not define what the abbreviations or reference characters represent. For further examination of the claims, this limitation is interpreted as “ethylenediaminetetraacetic acid (EDTA), sodium m-dimethylnaphthalenesulfonate (TAOM-L)”.
Claim 15 recites the limitations “EDTA” in line 2 and “NaFeEDTA” in line 3, which are indefinite because EDTA and NaFeEDTA are abbreviations or reference characters, and the claim and the specification do not define what the abbreviations or reference characters represent. For further examination of the claims, these limitations are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (WO 2015/075971 A1, US 2016/0288570 A1 is English language equivalent and is used for citation).
Regarding claim 11, Fujisawa teaches a method comprising cleaning, drying, and purging with dry nitrogen a 50 L stainless-steel polymerization reactor, charging the reactor with 3,500 g of 1,3-butadiene [0129], 1,500 g of diethyl itaconate [0130], 5.74 g of t-dodecyl mercaptan, 9,688 g of emulsifier, 6.3 ml of sodium hydrosulfide (1.8 M), 6.3 ml of activators that are FeSO4/EDTA/Rongalite, and 6.3 ml of a polymerization initiator (2.3 M), followed by polymerizing at 10°C for 3 hours with stirring, adding 2.9 g of N,N-diethylhydroxylamine to the reaction mixture after completion of the polymerization, and reacting for 30 minutes, taking the contents out from the polymerization reactor and combining the contents with 10 g of 1,6-di-t-butyl-p-cresol, allowing most of the water to evaporate off, drying the residue under reduced pressure at 55°C for 12 hours to give [0129] a copolymer [0129, 0130], adding sulfur and vulcanization accelerators to a mixture of the copolymer, and press-vulcanizing the copolymer at 170°C for 20 minutes to prepare a vulcanized rubber composition [0158, 0164, Table 2, Example 1], wherein the t-dodecyl mercaptan is a chain transfer agent [0113], wherein the chain transfer agent is an agent for controlling free radical polymerization that can act on growing polymer chain end to terminate the polymer growth while generating a new polymerization-initiating radical [0050], wherein the FeSO4 is ferric sulfate [0119], wherein the EDTA is sodium ethylenediaminetetraacetate [0120], wherein the Rongalite is sodium formaldehyde sulfoxylate [0121], wherein the initiator is paramenthane hydroperoxide [0122], wherein the N,N-diethylhydroxylamine is a polymerization 
    PNG
    media_image1.png
    83
    165
    media_image1.png
    Greyscale
 (1), wherein R1 and R2 are C2 alkyl, and R1 R2 are same, and B: performing vulcanization process based on the obtained bio-based engineering elastomer using sulfur as a cross-linking agent in a sulfur vulcanizing system under 170°C to prepare the bio-based engineering rubber comprising the itaconate-butadiene copolymers. Fujisawa teaches that in another embodiment, the copolymer contains 5% to 95% by mass of units derived from a conjugated diene monomer and 5% to 95% by mass of units derived from a compound represented by a formula per 100% by mass of structural units of the copolymer [0009], wherein the conjugated diene monomer is 1,3-butadiene [0012], and the compound represented by the formula is diethyl itaconate [0039], which optionally reads on the limitation wherein a mass ratio of the itaconate and the butadiene is 95:5 to 5:95, which is 100: 5.3 to 100: 1900. Fujisawa teaches that in another embodiment, the emulsifier is used during emulsion polymerization [0042], that the emulsion can be prepared by known emulsification methods using emulsifiers [0043], and that the emulsifier is not particularly limited and may be any known material, such as fatty acid salts or rosin acid salts [0043]. Fujisawa teaches that in another embodiment, the rubber composition containing the components, before vulcanization, is extruded and processed into the shape of a tire component [0103], and that the unvulcanized tire is heated and pressurized in a vulcanizer to provide a tire [0103].
4/EDTA/Rongalite, and 6.3 ml of a polymerization initiator (2.3 M), followed by polymerizing at 10°C for 3 hours with stirring [0129], and because repeating Fujisawa’s steps of stirring, closing the 50 L stainless-steel polymerization reactor, and purging with dry nitrogen 1-5 times would have resulted in production of Fujisawa’s copolymer in an amount that is similar to the amount that results from not repeating Fujisawa’s steps of stirring, closing the 50 L stainless-steel polymerization reactor, and purging with dry nitrogen because it would not change the amount of reactants in Fujisawa’s method and would not change the time, temperature, and pressure of the reaction in Fujisawa’s method.

Fujisawa does not teach that the method comprises performing reaction under 0.1-5 Mpa. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the pressure of Fujisawa’s step of polymerizing at 10°C with stirring to be from 0.1 MPa to 5 MPa, which would read on the 
Fujisawa does not teach a specific embodiment wherein a mass ratio of the itaconate and the butadiene is 100: 1-100. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a mass ratio of Fujisawa’s diethyl itaconate to Fujisawa’s 1,3-butadiene to be from 95:5 to 50:50, which would read on the limitation wherein a mass ratio of the itaconate and the butadiene is 100: 5.3-100 as claimed. One of ordinary skill in the art would have been 
Fujisawa does not teach that a mass ratio of the itaconate to the emulsifier is 100: 1-10. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Fujisawa’s potassium rosinate soap and fatty acid sodium soap in Fujisawa’s emulsifier to be from 14.7 g to 148.4 g, which would read on the limitation wherein a mass ratio of the itaconate to the emulsifier is 100: 1-10 as claimed. The mass ratio is based on the following 
Fujisawa does not teach that a mass ratio of the itaconate to the deoxidant is 100: 0.1-5. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Fujisawa’s sodium hydrosulfide that is charged to Fujisawa’s reactor to be from 1.5 g to 75 g, which would read on the limitation wherein a mass ratio of the itaconate to the deoxidant is 100: 0.1-5 as claimed. The mass ratio is based on the following calculations: 1500: 1.5, which is 4/EDTA/Rongalite, and 6.3 ml of a polymerization initiator (2.3 M), and followed by polymerizing at 10°C for 3 hours with stirring [0129], which means that the amount of Fujisawa’s sodium hydrosulfide that is charged to Fujisawa’s reactor in g would have affected an amount of Fujisawa’s copolymer that is produced in Fujisawa’s method, and therefore would have been a result-effective variable, which could have been optimized (MPEP 2144.05(II)).
Fujisawa does not teach the temperature of the step of B: performing vulcanization process based on the obtained bio-based engineering elastomer using sulfur as a cross-linking agent in a sulfur vulcanizing system is 140-160°C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the temperature at which Fujisawa’s step of press-vulcanizing the copolymer is performed to be from 140°C to 160°C, which would read on the limitation wherein the method comprises B: performing vulcanization process based on the obtained bio-based engineering elastomer using sulfur as a cross-linking agent in a sulfur vulcanizing system under 140-160°C to prepare the bio-based engineering rubber comprising the itaconate-butadiene copolymers as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been 
Regarding claim 12, Fujisawa teaches that the method comprises charging the reactor with 1,500 g of diethyl itaconate [0130] and that in another embodiment, dibutyl itaconate is used in the method instead of the diethyl itaconate [0028], which optionally reads on the limitation wherein R1 and R2 are n-butyl as claimed.
Fujisawa does not teach a specific embodiment wherein R1 and R2 are n-butyl, n-amyl or isoamyl. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fujisawa’s dibutyl itaconate to substitute for Fujisawa’s diethyl itaconate in Fujisawa’s method, which would read on 1 and R2 are n-butyl as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a product of Fujisawa’s method that provides similar fuel economy, abrasion resistance, wet grip performance, and processability because Fujisawa teaches that the method comprises charging the reactor with 1,500 g of diethyl itaconate [0130], that in another embodiment, dibutyl itaconate is used in the method instead of the diethyl itaconate [0028], that diethyl itaconate and dibutyl itaconate are preferred because they contribute to significantly improving the balance of fuel economy, abrasion resistance, and wet grip performance while providing good processability [0028]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 13, Fujisawa teaches that the emulsifier was prepared by adding 9,356, g of ion-exchanged water, 1,152 g of potassium rosinate soap, 331 g of fatty acid sodium soap, 51 g of potassium chloride, and 30 g of sodium naphthalenesulfonate-formaldehyde condensate, followed by stirring at 70°C for 2 hours [0128], which reads on the limitation wherein the emulsifier comprises disproportionated potassium rosinate as claimed.
Regarding claim 14, Fujisawa teaches that the method comprises charging the reactor with 6.3 ml of activators that are FeSO4/EDTA/Rongalite [0129], wherein the EDTA is sodium ethylenediaminetetraacetate [0120], which reads on the limitation wherein the electrolyte comprises EDTA as claimed.
4/EDTA/Rongalite [0129], that the FeSO4 is ferric sulfate [0119], that the EDTA is sodium ethylenediaminetetraacetate [0120], and that the Rongalite is sodium formaldehyde sulfoxylate [0121], which reads on the limitation wherein the activator is a mixture of sodium formaldehyde sulfoxylate and EDTA ferric as claimed. Fujisawa teaches that the initiator is paramenthane hydroperoxide [0122], which reads on the limitation wherein the initiator mentioned above is p-Menthane hydroperoxide as claimed.
Regarding claim 16, Fujisawa teaches that the method comprises charging the reactor with 6.3 ml of activators that are FeSO4/EDTA/Rongalite [0129], that the EDTA is sodium ethylenediaminetetraacetate [0120], that the Rongalite is sodium formaldehyde sulfoxylate [0121], that the method comprises adding 2.9 g of N,N-diethylhydroxylamine to the reaction mixture after completion of the polymerization, and reacting for 30 minutes [0129], that the N,N-diethylhydroxylamine is a polymerization terminator [0123], and that in another embodiment, N,N’-dimethyldithiocarbamate is used as the polymerization terminator instead of the N,N-diethylhydroxylamine [0048], which optionally reads on the limitation wherein the terminator is sodium N, N-dimethyl dithiocarbamate as claimed.
Fujisawa does not teach a specific embodiment wherein the terminator is sodium N, N-dimethyl dithiocarbamate, sodium diethyldithiocarbomate, hydroxylamine or sodium polysulfide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fujisawa’s N,N’-dimethyldithiocarbamate to substitute for Fujisawa’s N,N-diethylhydroxylamine, which 
Regarding claim 17, Fujisawa teaches that the method comprises charging the reactor with 3,500 g of 1,3-butadiene [0129] and 1,500 g of diethyl itaconate [0130], which reads on the limitation wherein the mass ratio of itaconate and butadiene monomer is 1500: 3500, which is 100: 233. Fujisawa teaches that in another embodiment, the copolymer contains 5% to 95% by mass of units derived from a conjugated diene monomer and 5% to 95% by mass of units derived from a compound represented by a formula per 100% by mass of structural units of the copolymer [0009], wherein the conjugated diene monomer is 1,3-butadiene [0012], and the compound represented by the formula is diethyl itaconate [0039], which optionally reads on the 
Fujisawa does not teach a specific embodiment wherein the mass ratio of the itaconate and butadiene monomer is 100:10 to 100:60. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a mass ratio of Fujisawa’s diethyl itaconate to Fujisawa’s 1,3-butadiene to be from 90.91:9.09 to 62.5:37.5, which would read on the limitation wherein the mass ratio of the itaconate and butadiene monomer is 100:10 to 100:60 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing abrasion resistance and fuel economy because Fujisawa teaches that the method comprising charging the reactor with 3,500 g of 1,3-butadiene [0129] and 1,500 g of diethyl itaconate [0130], and producing a copolymer [0129, 0130], that in another embodiment, the copolymer contains 5% to 95% by mass of units derived from a conjugated diene monomer and 5% to 95% by mass of units derived from a compound represented by a formula per 100% by mass of structural units of the copolymer [0009], wherein the conjugated diene monomer is 1,3-butadiene [0012], and the compound represented by the formula is diethyl itaconate [0039], that if the amount of the units derived from the conjugated diene monomer is less than 5% by mass, abrasion resistance may be reduced, that if the amount is more than 95% by mass, fuel economy may be reduced [0021], that if the amount of the units derived from the compound represented by the formula is less than 5% by mass, fuel economy may be reduced, and that if the amount is more than 95% by mass, abrasion resistance may be reduced [0021], which means that a mass ratio of Fujisawa’s diethyl itaconate to 
Regarding claim 18, Fujisawa teaches that the method comprises adding sulfur and vulcanization accelerators to a mixture of the copolymer, and press-vulcanizing the copolymer at 170°C for 20 minutes to prepare a vulcanized rubber composition [0158, 0164, Table 2, Example 1], wherein the vulcanization accelerators are [0164, Table 2, Example 1] N-cyclohexyl-2-benzothiazolylsulfenamide [0155] and N,N’-diphenylguanidine [0156], which reads on the limitation wherein the sulfur vulcanizing system comprises vulcanization activator, vulcanization accelerator, and vulcanizator as claimed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID T KARST/Primary Examiner, Art Unit 1767